DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The replacement drawing 12/21/21 is approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2011017638 to Matsunaga [see translation provided in the IDS filed 10/23/20].
Referring to claim 1, Matsunaga discloses an attachment structure of temperature sensor (figures 1-3; paragraphs 36-41, 56, 57), comprising:
a temperature sensor configured to be attached to a single battery (8) and to detect a temperature of the single battery (paragraphs 37, 39);
a temperature measuring element (thermistor) provided in the temperature sensor and configured to detect the temperature of the single battery (paragraph 37);
a sensor body (23) provided in the temperature sensor and integrally formed with the temperature measuring element (paragraphs 36-40);
a housing holding case (28) provided with the single battery (8), having an engagement part (27) engageable with the temperature sensor, the housing holding case (28) configured to house the temperature sensor (paragraphs 39-41); and
an elastic part (flexible member) having an arm shape, projected from the sensor body (23), and engageable with the engagement part (27) (figure 3), the elastic part including a raised part provided on a lateral side of the sensory body (23) (figure 2; the lower part of the flexible member on a lateral side of the sensor body), a U-shaped part (part having 37) formed continuously with the raised part (figure 2), and a flat part (part extending from the lower part) formed integrally with the U-shaped part and the raised part and provided in a center of the elastic part between the raised part and the U-shaped part (figure 2),
wherein the flat part provided in the elastic part is configured to press a pressing surface of an attachment tool (e.g., a holder for 34) against the elastic part when the temperature sensor is housed in the housing holding case (28) (paragraphs 56, 57).

Referring to claim 2, Matsunaga discloses that the temperature sensor is housed in the housing holding case (28) by pressing the pressing surface of the attachment tool against the flat part, a side of a tip end part (25a) of the elastic part being made to flexurally deform inward toward the flat part (figures 2, 3; paragraphs 36-44).

Referring to claim 4, Matsunaga discloses that the engagement part (27) is projected on an inner side of a peripheral wall part (31) of the housing holding case (28), and a tip end part (25a) of the elastic part is engaged with the engagement part (27) (figure 3).

Referring to claim 5, Matsunaga discloses that the elastic part is provided on each of lateral sides of the sensor body (23) (figures 1, 2), and the flat part is provided at a center of the elastic part (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of U.S. Patent Application Publication 2011/0019714 to Perry.
Referring to claim 3, Matsunaga discloses a structure having all of the limitations of claim 3, as stated above with respect to claim 1, and further discloses a cable part (26) connected to the temperature measuring element (thermistor) (paragraph 37); wherein the cable part (26) is formed by being bent in an L-shape (figure 1); and when the temperature sensor is housed in the housing holding case (28) by the attachment tool, the cable part (26) is separated away from the pressing surface of the attachment tool (figures 1, 3).
Matsunaga is silent as to the particular structure of the cable part, thereby not explicitly disclosing that the cable part includes a lead frame connected to the temperature measuring element, a cable whose core cable is connected to the lead frame, and a shrink tube covering the lead frame and the core cable.
However, Perry discloses a temperature sensor comprising a cable part connected to a temperature sensing element, wherein the cable part includes a lead frame connected to the temperature measuring element, a cable whose core cable is connected to the lead frame, and a shrink tube covering the lead frame and the core cable for securing the cable parts together.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cable part of Matsunaga so that it includes a lead frame connected to the temperature measuring element, a cable whose core cable is connected to the lead frame, and a shrink tube covering the lead frame and the core cable, as suggested by Perry, in order to secure the cable parts together.

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered, but are moot in view of the new grounds of rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/3/22